UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6259


TIMOTHY LAMONT RUFF,

                     Petitioner - Appellant,

              v.

WARDEN JUSTIN ANDREWS,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:19-hc-02323-BO)


Submitted: July 20, 2021                                          Decided: July 23, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Lamont Ruff, Appellant Pro Se. Asia Jamar Prince, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Timothy Lamont Ruff, a federal prisoner, appeals the district court’s order

dismissing his 28 U.S.C. § 2241 petition in which he sought to challenge his convictions

by way of the savings clause in 28 U.S.C. § 2255. Pursuant to § 2255(e), a prisoner may

challenge his convictions in a traditional writ of habeas corpus under § 2241 if a § 2255

motion would be inadequate or ineffective to test the legality of his detention. Here, the

district court correctly determined that Ruff may not challenge the validity of his

convictions through a § 2241 petition. See In re Jones, 226 F.3d 328, 333-34 (4th Cir.

2000). Accordingly, we affirm for the reasons stated by the district court. Ruff v. Andrews,

No. 5:19-hc-02323-BO (E.D.N.C. Jan. 12, 2021). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2